DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance
 
As per independent Claim 1, the prior art, Miki et al. (JP2016191493A) does not teach the device as recited, in particular “...the controller is configured to identify a lower temperature set point for the water in the water heater at which one or more heating elements in the water heater are set to heat the water, determine when the current water temperature is below a threshold temperature but above the lower temperature set point, instruct the water pump to pump water to the refrigerant-water heat exchanger when the current water temperature is below the threshold temperature but above the lower temperature set point, and instruct the refrigerant source to provide refrigerant to the refrigerant-water heat exchanger when the current water temperature is below the threshold temperature but above the lower temperature set point, and the threshold temperature is a set temperature differential greater than the lower temperature set point,” when added to the other features claimed in independent Claim 1.


As per independent Claim 7, the prior art, Miki et al. (JP2016191493A) does not teach the method as recited, in particular “...determining that the pre-heat-exchange water temperature is below a threshold water temperature but above the lower temperature set point; sending heated refrigerant from a refrigerant source to a refrigerant-water heat exchanger after determining that the pre-heat-exchange temperature is below the threshold water temperature but above the lower temperature set point; sending water from the water heater to the refrigerant-water heat exchanger after it is determined that the pre-heat-exchange temperature is below the threshold water temperature but above the lower temperature set point; and exchanging heat between the refrigerant and the water from the water heater after sending heated refrigerant from the refrigerant source to the refrigerant-water heat exchanger and sending water from the water heater to the refrigerant-water heat exchanger, wherein the threshold water temperature is a set temperature differential greater than the lower temperature set point,” when added to the other features claimed in independent Claim 7.
 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763